Title: John Neilson to Thomas Jefferson, 28 May 1820
From: Neilson, John
To: Jefferson, Thomas


					
						Sir
						
							University of Va
							May 28. 1820
						
					
					Inclosed I send you my account and am anxious you would setles it in whatever manner you may deem equitable at the same time giving me your note payable at any future period that may best suit your conveniency adding the interest to the principle untill the note may be payable. you will please not to consider this an aplication for the money, as I have no pressing want of it at present but merely want to have it in some setled manner or form.
					
						With sincere respect I remain your very Humble Servant
						
							John Neilson
						
					
				